DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/926,017, filed on 10/29/2015.
Response to Arguments
Claims 14 and 18 are amended in the reply filed 01/04/2021. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 6, 8, 9, filed 01/04/2021, with respect to claims 14-18 have been fully considered and are persuasive.  The 103 rejections of 10/02/2020 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Rotation mechanism (26/27 [rotation shaft]/[rotation driving part], see para. [0083]) in claim 14,
Processing gas supply mechanism (51-53, 55 [gas nozzles], para. [0048]) claim 14
First rotating member (81 [magnetic gear], para. [0083]) in claim 17,
Second rotating member (82 [magnetic gear], para. [0084]) in claim 17,
Support member (appears to be a plurality of struts and a support ring, para. [0041]) in claim 14.
Rotation driving parts (appears to be a magnetic sealing part and motor, para. [0085]) in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses A method of forming a thin film on a plurality of substrates by supplying a processing gas to the plurality of substrates, the method comprising: loading the plurality of substrates on a plurality of loading areas formed at a first surface side of a rotary table disposed in a vacuum chamber and revolving the plurality of substrates; rotating the plurality of loading areas by a rotation mechanism to rotate the plurality of substrates; supplying the processing gas to a processing gas supply area at the first surface side of the rotary table by a processing gas supply mechanism so that the thin film is formed on the plurality of substrates which repeatedly passes through the processing gas supply area by a plurality of times; calculating a rotation speed of the plurality of substrates based on a parameter including a rotation speed of the rotary table to allow an orientation of the plurality of substrates to be changed whenever the plurality of substrates is positioned in the processing gas supply area; and rotating the plurality of substrates at a calculated rotation speed, wherein the rotation mechanism includes a plurality of rotation shafts installed at a second surface side of the rotary table and revolving by a rotation of the rotary table, the plurality of rotation shafts is supported against the rotary table by a support member installed at the second surface side of the rotary table, the support member includes: a plurality of struts installed at the second surface side of the rotary table and separated from each other along a rotational direction of the rotary table with respect to the plurality of rotation shafts; a support ring 
However the prior art of record fails to disclose the rotation mechanism includes a plurality of rotation driving parts disposed in a lower side of the support ring, each of the plurality of rotation shafts and each of the plurality of struts are alternately arranged to penetrate the shield ring along the rotational direction of the rotary table, as set forth in the present claims.
The method of Kato in view of Child and Nishikawa fail to reasonably teach as a combination rotating driving parts in the configuration and positioned as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718